Simmons, C. J.
Williams brought suit against the railway . - company for damages. He alleged that he was a servant of the , - company, employed to “ truck cotton ” on the platform of a -compress; and that by reason of the defective construction of , the platform and a want of repairs, it fell and he was thereby . injured. The company pleaded that Williams was not its serv- .. ant, and that it was not in possession or control of the compress . or platform at the time of the injury; that the compress and ; platform had been leased by the old Central R. R. & Bkg. Co. to' . one Whitesides, and that when this company had its property ■ sold by the court, it was purchased by the defendant company; that when defendant purchased the property and franchises of the old company, the lease had not expired and Whitesides retained control and possession until the'lease did expire; and that Whitesides was in control and possession, under the lease, at the time of the injury. The trial proceeded under the petition and plea; and at the close of the testimony, after the defendant had . fully established its plea as to the lease of the compress to Whitesides, the plaintiff amended his petition by striking out that portion in which he alleged that he was a servant of the ■ company, and inserting, in lieu thereof, that he was lawfully , - on the platform in the discharge of his duties, which consisted in trucking cotton, and that defendant then owned said platform ■ and compress, that he was injured by reason of the carelessness . and negligence of defendant and its failure of duty to him in not having properly constructed the platform and kept it in repair. Thus the amended petition made the action one by a stranger to the company against it for defective construction and non-repair of the platform, whereby he, as the servant of Whitesides, wa's injured. The defendant objected to the allowance of this amendment; the objection was overruled, and defendant excepted. The trial proceeded, and, under instructions , of the court, the jury returned a verdict against the company as •owner of the platform. A motion for a new trial was made by -the defendant, and .overruled by the court. Defendant excepted.
1. It will be observed that the plaintiff’s original suit was *72predicated upon the relation of master and servant and upon the-duties of the master growing out of that relationship. The' gist ■ of the action, as first instituted, was that the master had negli-. gently failed to provide plaintiff a safe place on which to do the work for which he was employed. These duties grew out of the-contract relationship between the master and the servant. When the amendment was made and allowed, it changed the whole character of the action. Plaintiff then depended for recovery upon the obligation of the landlord to his tenant and the tenant’s servants to keep the premises in repair. The two causes of action are quite different, and the rules governing the-obligations of the master and of the landlord under such circum- ' stances are also different. In the one, a legal obligation is upon. the master to provide a safe place for his servant to woi’k; in the-other, the obligation is that of a landlord to keep his premises-in repair so as not to injure his tenant or his tenant’s servants. These obligations are quite distinct, and a breach of one gives-rise to a cause of action quite distinct from that arising from a-breach of the other. While our code is very liberal in allowing' amendments, and while this court has been liberal in construing' the code upon this question, neither the code nor the decisions-of this court will sanction the allowance of an amendment which -adds a new and distinct cause of action to the original suit. We-think, therefore, that the court erred in allowing this amendment over the objection of the defendant.
2. Inasmuch as the verdict of the jury was clearly predicated upon the amendxnent which had been improperly allowed, the-trial was a nullity and the judgment must be

Reversed.


All the Justices concurring.